DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 26, and 41-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gisselberg et al., hereafter Gisselberg (PGPub # 20090278689).
Regarding Claim 1, Gisselberg teaches a position sensor for a medical device, the position sensor comprising [an implantable miniature resonating marker assembly (Fig. 1; par. 0036)]:
a core comprising a body and a first projection extending from the body, the first projection providing a location for an electrical connection [a recessed endcap of the core (Fig. 10, 11; par. 0078). The endcap has two projections that provides a location for an electrical connection];
a coil surrounding the body, wherein the coil is configured to generate a voltage when subject to a magnetic field
Regarding Claim 2, Gisselberg teaches the position sensor of claim 1, wherein the first projection is configured to concentrate the magnetic field into the coil and increase the voltage [maximize the signal strength of the marker assembly, the outer diameter of the coil and ferromagnetic core should be maximized relative to the outer dimension of the marker assembly […] accomplishes this, in part, because the capacitor and any other components (Fig. 1; par. 0050)].
Regarding Claim 3, Gisselberg teaches the position sensor of claim 1, wherein the core comprises a high-permeability material [the core is a material having a relative permeability greater than 1, such as a ferromagnetic material (par. 0041)].
Regarding Claim 4, Gisselberg teaches the position sensor of claim 1, wherein the first projection is integrally formed as part of the core [ferromagnetic core of a miniature resonating marker assembly in accordance with an alternate embodiment, the core having a recess that receives a capacitor (Fig. 10; par. 0025). The endcap has two projections as part of the core]
Regarding Claim 5, Gisselberg teaches the position sensor of claim 1, wherein the first projection further comprises a first landing area adapted and arranged for electrical connection to a coil lead wire for locating an electrical connection of the coil [Once the capacitor is structurally secured in the recessed endcap, the coil lead wires may be readily soldered to the capacitor terminals (par. 0082). This is interpreted as the coil lead terminating on the capacitor which is connected to the endcap that has two projections.].
Regarding Claim 6, Gisselberg teaches the position sensor of claim 1, further comprising a conductive element on the first projection, and wherein the coil is electrically connected to the conductive element 
Regarding Claim 26, Gisselberg teaches a position sensor for a medical device, the position sensor comprising [an implantable miniature resonating marker assembly (Fig. 1; par. 0036)]:
a core comprising a body and a first projection extending from the body, wherein the core comprises a high-permeability material, the first projection providing a location for an electrical connection [a recessed endcap of the core (Fig. 10, 11; par. 0078). The endcap has two projections. The core is a material having a relative permeability greater than 1, such as a ferromagnetic material (par. 0041)];
a coil surrounding the body, wherein the coil is configured to generate a voltage when subject to a magnetic field [The coil is wound around the ferromagnetic rod and operatively connected to the terminals of the capacitor so as to form the signal element (Fig. 11; par. 0078)],
and wherein the first projection is configured to concentrate the magnetic field into the coil and increase the voltage [maximize the signal strength of the marker assembly, the outer diameter of the coil and ferromagnetic core should be maximized relative to the outer dimension of the marker assembly […] accomplishes this, in part, because the capacitor and any other components (Fig. 1; par. 0050)].
Regarding Claim 41, Gisselberg teaches the position sensor of claim 26, further comprising a channel in the first projection [a groove formed in the outer surface of the endcap (par. 0085)]
Regarding Claim 42, Gisselberg teaches the position sensor of claim 26, wherein the core further comprises a second projection extending from the body [a recessed endcap of the core (Fig. 10, 11; par. 0078). The endcap has two projections].
Regarding Claim 43, Gisselberg teaches the position sensor of claim 26, wherein the coil further comprises a wire winding
Regarding Claim 44, Gisselberg teaches the position sensor of claim 26, wherein the coil further comprises a lead which terminates on the first projection [Once the capacitor is structurally secured in the recessed endcap, the coil lead wires may be readily soldered to the capacitor terminals (par. 0082). This is interpreted as the coil lead terminating on the capacitor which is connected to the endcap that has two projections].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 7, 11, 45, 49, 54 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg as applied to claims 1 and 26 above, and further in view of Cully et al., hereafter Cully (PGPub # 20110166455).
Regarding claim 7, Gisselberg does not explicitly teach the position sensor of claim 6, further comprising an insulating layer between the first projection and the conductive element.
However, Cully teaches an insulating layer between the first projection and the conductive element [The first portion of the electrical interconnection member disposed within the enclosed volume may include additional layers of insulation relative to the second portion (Fig. 53; par. 0459)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gisselberg with the teachings of Cully and have an insulation layer between the projection (i.e. second portion) and the conductive element (i.e. electrical interconnection member). By doing so, the insulation layer may provide protection against wear due to the electrical interconnection member contacting other components.
Regarding claim 11, Gisselberg does not explicitly teach the position sensor of claim 1, wherein the core further comprises an internal lumen extending through the body along a core longitudinal axis.
However, Cully teaches the core further comprises an internal lumen extending through the body along a core longitudinal axis [The helically disposed first portion 5312 of the electrical interconnection member 5311 may be disposed such that a volume within the helically disposed first portion 5312 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gisselberg with the teachings of Cully and have the core (i.e. the volume) that the coil (i.e. the helically disposed interconnection member) wraps around to have a lumen that extends through the core body's longitudinal axis. By doing so, the insulation layer may provide protection against wear due to the electrical interconnection member contacting other components.
Regarding claim 45, Gisselberg does not explicitly teach the position sensor of claim 26, wherein the coil comprises flexible printed circuitry.
However, Cully teaches the coil comprises flexible printed circuitry [a helically disposed electrical interconnection member and a flexboard (a flexible/bendable electrical member) [Fig. 5F; par. 0271 and 0369]].
It would have been obvious to one of ordinary skilled in the art before the effective filing date to have modified Gisselberg with the teachings of Cully to use a flexboard. Such a flex board arrangement may be bendable in response to oscillatory movement of the ultrasound transducer array, as taught by Cully in [par. 0026]. The transducer is interconnected to a driveshaft that can be tracked in any appropriate manner such as through the use of an encoder and/or magnetic position sensor, as taught by Cully in [par. 0473 and 0474]
Regarding claim 49, Gisselberg teaches a medical device configured for diagnosis or treatment of a tissue within a body, the medical device comprising the following [The information regarding the precise location and orientation of the marker assemblies 10 and the target areas is then usable to help minimize collateral damage to healthy tissues around  the targets during radiation therapy, surgical procedures, or other selected medical procedures (par. 0039)]:
an elongate member configured to be received within the body, the elongate member having a proximal end and a distal end [minimize the size of the marker assembly to allow for accurate and minimally invasive placement of the assembly into body tissues and cavities via such methods as introducer needles, endoscopes, catheters, etc. (Fig. 1; par. 0050)];
a position sensor disposed within the elongate member proximate the distal end of the elongate member, the position sensor comprising [an implantable miniature resonating marker assembly (Fig. 1; par. 0036)]:
a core comprising a body and first projection extending from the body, the first projection providing a location for an electrical connection [a recessed endcap of the core (Fig. 10, 11; par. 0078). The endcap has two projections];
and a coil surrounding the body, wherein the coil is configured to generate a voltage when subject to a magnetic field [The coil is wound around the ferromagnetic rod and operatively connected to the terminals of the capacitor so as to form the signal element (Fig. 11; par. 0078)].
Gisselberg does not explicitly teach a conductor disposed within the elongate member extending from the position sensor to the proximal end of the elongate member.
However, in an analogous field of powering and tracking a medical device inserted into a patient body, Cully teaches to connect an ultrasound transducer to conductive wires that extend from the ultrasound transducer to the proximal end of the polymer tube [Fig. 4; par. 0230].  It would have been obvious to those skilled in the art before the effective filing date to modify Gisselberg with the teachings of Cully to use an electrically conductive wire to connect the transducer to a driveshaft that can be tracked in any appropriate manner such as through the use of an encoder and/or magnetic position sensor, as taught by Cully in [par. 0473 and 0474]
Regarding claim 54, Gisselberg does not explicitly teach the medical device of claim 49, further comprising a conductive element on the first projection, and wherein the coil and the conductor are each electrically connected to the conductive element to conduct the voltage induced in the position sensor to the proximal end of the medical device.
However, in an analogous field of using a conductive element to conduct the voltage induced to the position sensor, Cully teaches to electrically connect an ultrasound imaging array to electrical conductors, in the form of a flexboard with an array interface region [Fig. 37A and 37B; par. 0274 and 0369]. The flexboard is interconnected with the electrically conductive wires that are also connected to the coil and the conductor [Fig. 5F; par. 0272]
It would have been obvious to those skilled in the art before the effective filing date to modify Gisselberg with the teachings of Cully to use a flexboard as a conductive element that can connect to the coil and conductor to electrically interconnect and power the ultrasound transducer array, as taught by Cully in [par. 0274]
Regarding claim 73, Gisselberg does not explicitly teach the medical device of claim 49, further comprising a conductive element on the first projection, wherein the coil is electrically connected to the conductive element, and wherein the medical device comprises a receptacle and a conductive element within the receptacle, and wherein the first projection is adapted to be to be plugged into the receptacle of the medical device, and wherein the conductive element of the medical device makes electrical contact with the conductive element on the first projection when the first projection is plugged into the receptacle of the medical device.
However, in an analogous field of in an analogous field of powering and tracking a medical device inserted into a patient body, Cully teaches of a deflectable member with a case that can connect and fit around any appropriate hinge and catheter body [Fig. 69A-C; par. 0557]. The first portion of the electrical interconnection member may be operable to electrically interconnect members within the deflectable member to electrical conductors in a catheter to which the deflectable member is attached. The first portion may also serve as a tether [Fig. 69A-B; par. 0558].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg as applied to claim 1 above, and further in view of Burg et al., hereafter Burg (PGPub # 20160113729).
Regarding claim 8, Gisselberg does not teach the position sensor of claim 1, wherein the first projection further comprises a first side and a second side and wherein a conductive path extends from the first side to the second side.
However, Burg teaches the first projection further comprises a first side and a second side and wherein a conductive path extends from the first side to the second side [the conductive traces […] runs along the first upper side […] then passes through the insulator or base layer and runs along the second lower side. The vias extend transversely through the base layer to connect the conductive trace from the first upper side to the second lower side (Fig. 24A; par. 0106)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gisselberg with the teachings of Burg and have the projection comprise of a first and second side where the conductive path extends. By doing so, the projection can consist of a flexboard that bend along a longitudinal axis of a body while attaching various electrical components such as amplifier or tracking coils (par. 0105)
Regarding claim 9, Gisselberg does not teach the position sensor of claim 8, wherein the coil is electrically connected to the conductive path.
However, Burg teaches the position sensor of claim 8, wherein the coil is electrically connected to the conductive path [the conductive traces […] runs along the first upper side […] then passes through 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gisselberg with the teachings of Burg and have the projection comprise of a first and second side where the conductive path extends. By doing so, the projection can consist of a flexboard that bend along a longitudinal axis of a body while attaching various electrical components such as amplifier or tracking coils (par. 0105)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg in view of Burg as applied to claim 8 above, and further in view of Cully et al, hereafter Cully (PGPub # 20110166455).
Regarding claim 10, Gisselberg in view of Burg does not teach the position sensor of claim 8, further comprising an insulating layer between the first projection and the conductive element.
However, Cully teaches the position sensor of claim 8, further comprising an insulating layer between the first projection and the conductive element [The first portion of the electrical interconnection member disposed within the enclosed volume may include additional layers of insulation relative to the second portion (Fig. 53; par. 0459)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gisselberg in view of Burg with the teachings of Cully and have an insulation layer between the projection (i.e. second portion) and the conductive element (i.e. electrical interconnection member). By doing so, the insulation layer may provide protection against wear due to the electrical interconnection member contacting other components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekiguchi (PGPub # 20160235338) teaches of an endoscope insertion shape observation .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.J.S./Examiner, Art Unit 3793                        



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793